     CHRISTOPHER V. YERGENSEN, ESQ.
 1
     Nevada Bar No. 6183
 2   395 Gatlinburg Court
     Henderson, Nevada 89012
 3   Telephone:     (702) 303-4688
 4   E-Mail:        chrisyerg@gmail.com
     Attorney for Plaintiff, Vegas Property Services, Inc.
 5
                                  UNITED STATES DISTRICT COURT
 6                                     DISTRICT OF NEVADA
 7
     VEGAS PROPERTY SERVICES, INC.,                       Case No.: 2:16-cv-01875-APG-EJY
 8
                    Plaintiff,                            STIPULATION AND ORDER TO
 9          vs.                                           EXTEND TIME FOR PLAINTIFF TO
10                                                        RESPOND TO MOTION FOR
     ALESSI & KOENIG, LLC; DESERT SHORES                  SUMMARY JUDGMENT
11   RACQUET CLUB HOMEOWNERS                              (FIRST REQUEST)
     ASSOCIATION; WILLIAM RICHARD
12   COLEMAN; THELMA COLEMAN; FIRST
13   AMERICAN TRUSTEE SERVICING
     SOLUTIONS, LLC; FEDERAL NATIONAL
14   MORTGAGE ASSOCIATION,
15
               Defendants.
16   FEDERAL NATIONAL MORTGAGE
     ASSOCIATION,
17
18                 Counterclaimant,
            vs.
19
     VEGAS PROPERTY SERVICES, INC.,
20            Counter-Defendant.
21          Plaintiff/Counter-Defendant, Vegas Property Services, Inc. (“VPSI”) and
22    Defendant/Counterclaimant Federal National Mortgage Association (“Fannie Mae”), by and
23    through their respective counsel of record, respectfully submit this stipulation and order to
24    continue the time for Plaintiff to respond to Defendant’s Motion for Summary Judgement (ECF
25    No. 46) currently due March 12, 2020. Counsel for Plaintiff has recently been dealing with a
26    death in his family which has consumed his attention. Plaintiff requests a 10-day extension so that
27    Plaintiff’s response to be now due March 23, 2020.
28   ///



                                                      1
 1          This stipulation to extend the time to respond is not intended to prejudicially delay this
 2   matter.
 3   DATED this 13th day of March, 2020.                  DATED this 13th day of March, 2020.
 4   WRIGHT, FINLAY & ZAK, LLP                            CHRISTOPHER V. YERGENSEN, ESQ.
 5
     /s/ Christina V. Miller                              /s/ Christopher V. Yergensen
 6   Christina V. Miller, Esq.                            Christopher V. Yergensen, Esq.
     Nevada Bar No. 12448                                 Nevada Bar No. 6183
 7   7785 W. Sahara Ave., Suite 200                       395 Gatlinburg Court
 8   Las Vegas, NV 89117                                  Henderson, NV 89012
     Attorneys for Defendant/Counterclaimant              Attorney for Plaintiff/Counter-Defendant
 9   Federal National Mortgage Association                Vegas Property Services, Inc.
10
11
12          IT IS SO ORDERED that Plaintiff’s Response to Defendant’s Motion for Summary

13   Judgment (ECF No. 46) due March 12, 2020, is extended and now due on March 23, 2020.
14
15
     Dated:_______________________
16
                                                  ______________________________
17
                                                  ________________________________________
                                                  UNITED STATES DISTRICT JUDGE
18                                                UNITED  STATES
                                                  Dated: March 16,MAGISTRATE
                                                                  2020.        JUDGE
19
20
21
22
23
24
25
26
27
28



                                                      2
